Citation Nr: 0022720	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  95-00 118A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel


INTRODUCTION

The veteran served on active duty from July 1977 to July 1980 
and from November 1990 to June 1991.

In August 1994, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Philadelphia, Pennsylvania, denied 
the veteran's claim for service connection for post-traumatic 
stress disorder (PTSD).  He appealed the RO's decision to the 
Board of Veterans' Appeals (Board).  He testified at a 
hearing at the RO in April 1995 in support of his claim.

In November 1995, the RO denied additional claims for service 
connection for interstitial lung disease, diarrhea, 
folliculitis, and blackouts-all alleged to be due to 
undiagnosed illnesses.  The veteran submitted a timely notice 
of disagreement (NOD) in January 1996, and the RO issued a 
statement of the case (SOC) later in January 1996, but he did 
not thereafter perfect an appeal by submitting a substantive 
appeal.  See 38 C.F.R. § 20.200 (1999).  Consequently, those 
claims are not before the Board.  He also did not appeal a 
more recent RO decision, in September 1997, which continued 
the denial of those claims.  Therefore, the only issue 
currently before the Board is entitlement to service 
connection for PTSD.


FINDING OF FACT

The veteran has PTSD, with associated depression and anxiety, 
as a result of stressful incidents that occurred coincident 
with his service during the Persian Gulf War.



CONCLUSION OF LAW

The veteran has PTSD, with associated depression and anxiety, 
that is the result of disease or injury incurred during 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran had two periods of active duty service in the 
military.  He initially served from July 1977 to July 1980.  
He alleged during his hearing, and in several written 
statements that he submitted at other times during the course 
of his appeal, that he has PTSD with associated depression 
and anxiety as a result of stressful incidents that occurred 
during his second period of service, from November 1990 to 
June 1991, when he was called to active duty as a reservist 
in the Pennsylvania Army National Guard to participate in the 
Persian Gulf War.

Service connection for PTSD requires medical evidence 
establishing a diagnosis in accordance with 38 C.F.R. 
§ 4.125(a) (a diagnosis must conform to DSM-IV and be 
supported by findings on examination), credible supporting 
evidence that the claimed in-service stressors actually 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressors.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 
Vet. App. 128, 137-138 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service-to support a diagnosis 
of PTSD-will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  See, 
e.g., Hayes v. Brown, 5 Vet. App. 60, 66 (1993); Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  If VA determines that 
the veteran engaged in combat with the enemy and his alleged 
stressor is combat-related, then his lay testimony or 
statement is accepted as conclusive evidence of the 
stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible, 
and "consistent with the circumstances, conditions, or 
hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
3.304(d); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If, 
however, VA determines either that the veteran did not engage 
in combat with the enemy or that he did engage in combat, but 
that the alleged stressor is not combat related, then his lay 
testimony, in and of itself, is not sufficient to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain information that corroborates his testimony or 
statements.  See Zarycki, 6 Vet. App. at 98.

In a June 1993 statement, the veteran discussed the specific 
details of the alleged incidents in question.  He said that, 
for the first month that he was in Saudi Arabia, his unit 
repeatedly was attacked by SCUD missiles, quite often all 
night long, and that the chemical suits they were given for 
protection against the threat of biological weapons were 
useless.  He also said that he frequently had to take long 
drives, sometimes as long as 3 days and nights without 
stopping for sleep, while traveling through unfamiliar 
territory that could very well have been occupied by enemy 
forces and with the constant threat of air and ground 
attacks.  He went on to comment on one particular incident 
when he unexpectedly found himself in the middle of an area 
that had been completely destroyed-vehicles, people, and 
everything else.  He said that he saw wild dogs eating the 
remains of slain Iraqis, and that, on the following day, they 
found other Iraqis tied up in the middle of the desert, 
abandoned, with no food or water, and that his unit just 
drove by them as if they were not there.  His other alleged 
stressors pertained to incidents in Kuwait when he found 
other people dead and buildings destroyed and, 
while returning to Iraq, having to travel along a stretch of 
deserted road referred to as the "highway of death" because 
the bodies of hundreds of people were left lying along the 
road.  He expressed remorse that their lives had been cut 
short due to circumstances beyond their control, particularly 
since some of them no doubt had families just like him.  He 
also said that he saw an M1 tank destroyed, that he still has 
nightmares about it, and that, although he did not personally 
witness the deaths of any American soldiers, he did see the 
dead bodies of several innocent Iraqis, which did not seem to 
have any affect on most of the other soldiers in his unit.

The veteran's service personnel records, including his 
Department of Defense Form 214 (DD Form 214), confirm that he 
served in the Persian Gulf War from January to May 1991 in 
Operation Desert Shield/Desert Storm as a member of the 121st 
Transportation Company, that his primary military 
occupational specialty (MOS) was "motor transport 
operator," and that, as a result of his service, 
he received, among others, the Army Service Ribbon, the 
National Defense Service Medal, the Southwest Asia Service 
Medal, and the Army Lapel Button.  None of these medals or 
commendations are among those typically recognized as 
indicative of combat, per se.  See, e.g., VAOPGCPREC 12-99 
(October 18, 1999).  Indeed, even the veteran himself 
acknowledged, while being examined in a VA outpatient mental 
health clinic in June 1993, that he was "not in direct 
combat," but nonetheless "saw tanks exploding" and had 
other "near" combat experiences.

Because the veteran did not serve in direct combat during the 
Persian Gulf War, and acknowledges this, the RO contacted the 
United States Army and Joint Services Environmental Support 
Group (ESG) in an effort to corroborate the stressors alleged 
by the veteran.  (The ESG is now referred to as the United 
States Armed Services Center for Research of Unit Records 
(USASCRUR).)  The director of that agency submitted a 
statement in November 1996 in response to the RO's inquiry, 
indicating that the veteran's company received the 
Meritorious Unit Commendation for its participation in 
Operation Desert Storm, and that records also indicate that 
his unit conducted convoys and captured enemy prisoners of 
war (EPW's).  However, the director went on to note that, 
although there were SCUD missile attacks, the veteran's 
company was not specifically listed as being hit by one.  
Furthermore, there is no indication that any members of his 
company saw dead bodies, drove over bodies, witnessed dogs 
eating corpses, or suffered casualties, although his unit did 
in fact see equipment destroyed.

Other medical evidence of record indicates that the veteran's 
primary care physician, Glen N. Wheeler, M.D., referred him 
to Mainstay Managed Care in August 1992 for treatment of a 
litany of symptoms (difficulty sleeping, flashbacks, loss of 
appetite, irritability, lack of impulse control, difficulty 
concentrating, etc.) believed to be due to PTSD related to 
his service during the Persian Gulf War.  The veteran 
thereafter received treatment in the Mainstay Program of 
Lebanon County Psychological Services from August to December 
1992, during which time his doctors confirmed the diagnosis 
of PTSD and its relationship to stressful events coincident 
with his service during the Persian Gulf War.  Although he 
prematurely withdrew from the program, apparently because he 
could no longer pay for the treatment himself, he indicated 
that he would continue receiving treatment.  He subsequently 
underwent a VA psychiatric evaluation in April 1993 in 
connection with his present claim, and that examiner also 
diagnosed PTSD and related it to stressful incidents 
coincident with the veteran's service during the Persian Gulf 
War.  Moreover, there have been additional diagnoses of PTSD 
while subsequently receiving treatment in the VA outpatient 
mental health clinic on various occasions from April 1993 
until as recently as May 1996, and several of those 
clinicians also linked PTSD to the veteran's Persian Gulf 
service.

Even though the director of the ESG was unable to corroborate 
many of the stressors the veteran alleges, the director did 
confirm that the veteran's unit in the Persian Gulf conducted 
convoys and captured enemy prisoners of war (EPW's), which is 
otherwise consistent with his documented responsibilities as 
a "motor transport operator" in the 121st Transportation 
Company.  The director confirmed that the veteran's unit 
"saw destroyed enemy equipment," and was a potential target 
for SCUD missile attacks, which is consistent with the 
veteran's contentions.  The veteran specifically referred to 
the destruction of an M1 tank, and most, if not all, of the 
diagnoses of PTSD were at least partly based on this 
stressor, and not solely on the others that have not been 
corroborated.  This is especially important to bear in mind 
since the veteran concedes that his stressors did not involve 
direct combat against enemy forces.  Rather, he alleges that 
they involved "near" combat experiences where he was 
removed from the actual incidents, but nonetheless had to 
deal and cope with the consequences in the aftermath.  His 
doctors determined that those incidents were nevertheless 
sufficient to warrant a diagnosis of PTSD, and there is no 
medical evidence to the contrary.  This, in turn, obviates 
the need to corroborate the other stressors alleged-
particularly since, even if true, the director of ESG would 
not necessarily be able to confirm that the veteran saw dead 
bodies of unknown Iraqis, or drove over their bodies, or 
witnessed dogs eating corpses.  

Although the veteran's actual presence at the time of some of 
the alleged stressors in question is not confirmed, and 
likely cannot be, it should be pointed out that every detail 
of an asserted stressor need not be corroborated in order for 
it to be considered properly verified; rather, the evidence 
should reveal a version of events that, when viewed most 
favorably to the veteran, supports his account.  
See Suozzi v. Brown, 10 Vet. App. 307, 310-11 (1997).  Since 
there is confirmation of a valid stressor during the Persian 
Gulf War, a confirmed diagnosis of PTSD, with associated 
depression and anxiety, and unrefuted medical evidence 
linking the diagnosis to experiences in service, service 
connection for PTSD is warranted.  See Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).


ORDER

Service connection for PTSD is granted.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

